Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of “generate one or more verbal command suggestions relevant to the selected set of operations and to the determined target by: selecting a set of phrasing templates relevant to the set of operations based upon at least one of a type of the direct-manipulation input received, and a complexity of each phrasing template included in the set of phrasing templates, wherein the complexity is based on a quantity of modifiable parameters in each of the phrasing templates included in the set of phrasing templates”, in independent claim 1, “ranking operations of the plurality of operations relative to one another based upon a type associated with the determined target and relevance to a workflow engaged in by the user to generate a suggestion ranking, wherein the workflow is a set of predefined operations associated with a task, and wherein the relevance to the workflow is based on a previous operation of the workflow engaged in by the user”, in independent claim 10, and “means for selecting a set of phrasing templates relevant to a set of operations based on a quantity of modifiable parameters in phrasing templates of the set of phrasing templates”, in independent claim 18, which are not found in the prior art of record, in combination with the other elements recited.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173